Case 1:20-cv-01008-PLM-RSK ECF No. 19, PageID.900 Filed 11/11/20 Page 1 of 2


                      UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

WINERIES OF THE OLD MISSION
PENINSULA (WOMP) ASSOC.,
a Michigan Nonprofit Corporation,
BOWERS HARBOR VINEYARD
& WINERY, INC., a Michigan
Corporation, BRYS WINERY, LC,
a Michigan Corporation, CHATEAU
GRAND TRAVERSE, LTD,
a Michigan Corporation, CHATEAU
OPERATIONS, LTD, a Michigan
Corporation, GRAPE HARBOR, INC.                  Case № 1:20-cv-01008-PLM-RSK
a Michigan Corporation, MONTAGUE                 Hon. Paul L. Maloney
DEVELOPMENT, LLC, a Michigan                     Mag. Ray S. Kent
limited liability company, OV THE FARM, LLC
a Michigan limited liability company,
TABONE VINEYARDS, LLC. a Michigan
Limited Liability Company, TWO LADS, LLC,
a Michigan limited liability company,
VILLA MARI LLC, a Michigan
Limited Liability Company, WINERY
AT BLACK STAR FARMS, L.L.C.,
a Michigan Limited Liability Company,

             Plaintiff,
vs.

PENINSULA TOWNSHIP, a Michigan
Municipal Corporation,

             Defendant.
__________________________________________________________________

MILLER, CANFIELD, PADDOCK                GREGORY M. MEIHN (P38939)
AND STONE, PLC                           MATTHEW T. WISE (P76794)
Joseph M. Infante (P68719)               FOLEY & MANSFIELD, P.L.L.P.
Stephen M. Ragatzki (P81952)             Attorneys for Defendant
Christopher J. Gartman (P83286)          130 E. 9 Mile Rd.
99 Monroe Avenue NW, Suite 1200          Ferndale, MI 48220-3728
Grand Rapids, MI 49503                   (248) 721-4200 / Fax: (248) 721-4201
(616) 776-6333                           gmeihn@foleymansfield.com
infante@millercanfield.com               mwise@foleymansfield.com
gartman@millercanfield.com




1794313 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 19, PageID.901 Filed 11/11/20 Page 2 of 2




     STIPULATED ORDER EXTENDING TIME FOR DEFENDANT
                    PENINSULA TOWNSHIP
   TO FILE RESPONSIVE PLEADINGS TO PLAINTIFFS’ COMPLAINT

         The parties stipulating hereto, and the Court being more fully advised in the

premises,

         IT IS ORDERED that the deadline for Defendant PENINSULA

TOWNSHIP to file responsive pleadings to Plaintiffs’ Complaint is EXTENDED

to DECEMBER 11, 2020.


                                          So ordered,


                                          ________________________________
                                          Hon. Paul L. Maloney
Stipulated and agreed:


_/s/Joseph M. Infante by consent_______         _/s/Gregory M. Meihn_________________
MILLER, CANFIELD, PADDOCK                       GREGORY M. MEIHN (P38939)
AND STONE, PLC                                  MATTHEW T. WISE (P76794)
Joseph M. Infante (P68719)                      FOLEY & MANSFIELD, P.L.L.P.
Stephen M. Ragatzki (P81952)                    Attorneys for Defendant
Christopher J. Gartman (P83286)                 130 E. 9 Mile Rd.
99 Monroe Avenue NW, Suite 1200                 Ferndale, MI 48220-3728
Grand Rapids, MI 49503                          (248) 721-4200 / Fax: (248) 721-4201
(616) 776-6333                                  gmeihn@foleymansfield.com
infante@millercanfield.com                      mwise@foleymansfield.com
gartman@millercanfield.com




                                            2
1794313 v1
